Citation Nr: 1126206	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  05-19 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The appellant is the widow of the Veteran, whose active military service extended from May 1945 to October 1946 and from November 1947 to December 1972.  The Veteran died in February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In her June 2005 substantive appeal (on VA Form 9), the appellant requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a November 2005 letter, she was notified that her hearing had been scheduled for December 8, 2005.  In a subsequent December 2005 letter, the appellant withdrew her request for a hearing, in writing.  Thus, her hearing request was considered withdrawn by the Board.  38 C.F.R. § 20.704(e) (2010).

When this matter was before the Board in August 2008, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  She appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2009 order, the Court granted the parties' Joint Motion for Remand (JMR), vacated the Board's August 2008 decision, and remanded the case for compliance with the terms of the JMR.  Subsequently, in June 2010, the Board remanded the appeal to the RO for further development.  The appeal has now been returned to the Board for appellate disposition.



FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for bilateral varicose veins, bilateral defective hearing, a scar on the right lower eyelid, and migraine headaches.

2.  According to the death certificate, the Veteran died in February 2004 from carcinoma of ampulla of Vater.

3.  The Veteran's carcinoma of ampulla of Vater was not related to or incurred during his active military service, to include his presumed herbicide exposure.

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.


CONCLUSION OF LAW

A disease or injury of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the disorders, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected disability; and, (3) an explanation of the evidence and information required to substantiate a DIC claim based on a disorder not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in September 2004, November 2004, January 2005, and October 2010 provided the appellant with an explanation of the type of evidence necessary to substantiate her claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The October 2010 letter also provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, the October 2010 letter complied with the decision in Hupp v. Nicholson.

The October 2010 duty-to-assist letter was not provided before the initial RO adjudication of her claim.  However, after she was provided the October 2010 letter she was given a full opportunity to submit evidence, and her claim was subsequently readjudicated by the RO in the April 2011 Supplemental Statement of the Case (SSOC) - including considering additional evidence received in response to that additional notice and since the initial rating decision at issue and since the May 2005 Statement of the Case (SOC).  This is important to point out because if there was no VCAA notice provided prior to the initial adjudication of the claim, or for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the appellant is given ample opportunity to participate effectively in the adjudication of her claim.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Moreover, the appellant is represented by a private attorney who has demonstrated knowledge and facility with veterans' law.  

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further VCAA notification.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of the Veteran's service treatment records (STRs) and pertinent treatment records and providing a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's STRs and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The Board recognizes that a VA medical opinion has not been obtained; however, the Board finds that an opinion is unnecessary in this case.  Here, the only evidence suggesting an etiological link between the Veteran's death and his active military service is his appellant-widow's unsubstantiated lay allegations.  These statements, alone, are insufficient to trigger VA's duty to provide a medical opinion.  VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of lay statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Board is also satisfied as to substantial compliance with the April 2009 joint motion for remand as well as its June 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included sending the appellant the VCAA notice letter in October 2010, allowing her an opportunity to submit additional medical or other evidence in response, and then readjudicating her claim in the April 2011 SSOC.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.




Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  

The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal cause or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other disorder, be the immediate or underlying cause or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, and that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to an unrelated disorder.  Service-connected diseases or injuries affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases or injury primarily causing death.  38 C.F.R. § 3.312(c)(2), (3).  

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting disorders, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected disability was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected disability accelerated the death unless such disability affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

The Board has reviewed the claim to determine whether the Veteran's cause of death is etiologically related to his active military service.  With regard to the disease listed on the death certificate, the Board will first consider whether this disease was related to the Veteran's active military service.  

Applicable law provides that service connection will be granted for a disorder resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  However, the mere fact that an injury or disease occurred during a veteran's active military service alone is not enough; instead, there must be evidence of a chronic disorder resulting from that injury.  If there is no showing of a resulting chronic disorder during the veteran's active military service, then a showing of continuity of symptomatology after the veteran's discharge from the military service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after the military discharge, when all the evidence, including that pertinent to the veteran's military service, establishes that the disease or injury was incurred during the veteran's active military service.  38 C.F.R. § 3.303(d).

The death certificate shows the Veteran died in February 2004 at the age of 76 from carcinoma of the ampulla of Vater.  There was no autopsy.  He died in a private hospital and records of his final hospitalization have been obtained.

The ampulla of Vater or ampulla hepatopancreatica is the dilation formed by the junction of the common bile and the pancreatic ducts proximal to their opening into the lumen of the duodenum.  See Dorland's Illustrated Medical Dictionary, 63 (28th ed. 1994).

The Veteran's STRs, including his military separation examination, do not contain any complaints of, findings of, or treatment for carcinoma or disorder of the bile or pancreatic ducts.  

Post-service, an April 1973 VA examination record reports that there was no adenopathy.  The Veteran's private treatment records demonstrate that in 2002, he was found to have metastatic adenocarcinoma, which had metastasized to areas including the liver, bile duct, biliary tract, and the ampulla of Vater.  This carcinoma was determined to be unrelated to an earlier melanoma on the parotid bed and supraclavicular region, which had been in remission since a parotidectomy in 1989.  

The Board notes that the Veteran's carcinoma was not diagnosed until 2002, which was approximately 30 years after his separation from the military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lapse of time is a factor for consideration in deciding a service connection claim).  Further, the evidence of record does not contain any competent evidence that links the Veteran's carcinoma to his active military service.  Thus, the competent evidence does not indicate that the Veteran's carcinoma was directly incurred during his active military service or is causally related to his active military service. 

Instead, the appellant contends that the Veteran's carcinoma was caused by his in-service exposure to herbicides.  The Veteran's service personnel records reveal that he served in the Republic of Vietnam during his active military service.  As such, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii) (2010).  However, neither adenocarcinoma nor carcinoma of ampulla of Vater is a disease presumptively associated with exposure to herbicide agents under VA regulations.  38 C.F.R. § 3.309 (e) (2010).  Pursuant to the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has reviewed studies by the National Academy of Sciences (NAS) and has concluded that the credible evidence against an association between herbicide exposure and hepatobiliary cancer outweighs the credible evidence for such an association and has determined that a positive association does not exist.  The VA Secretary has also determined that there is no positive association between exposure to herbicides and any other disorder for which he has not specifically determined that a presumption of service connection is warranted.  72 Fed. Reg. 32396, 32397, 32407 (June 12, 2007).  Thus, service connection on a presumptive basis for the Veteran's carcinoma is not warranted.

Nonetheless, the appellant is not precluded from establishing service connection for the cause of the Veteran's death on a direct basis, rather than a presumptive one.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the evidence of record does not include any medical opinions directly linking the Veteran's carcinoma to his herbicide exposure.  On the other hand, the NAS studies are competent scientific and medical evidence to the effect that there is no relationship between herbicide exposure and the development of hepatobilliary cancer.  Consequently, we find that on this aspect of the claim the preponderance of evidence establishes that there is no direct connection between the Veteran's cancer and his herbicide exposure in service.  

Further, at the time of the Veteran's death, service connection had been established for the following disabilities: bilateral varicose veins, bilateral defective hearing, a scar on the right lower eyelid, and migraine headaches.  However, the appellant has not submitted any medical evidence in support of, and the medical evidence on file does not suggest, any relationship between the Veteran's service-connected disabilities and his death from carcinoma.  There is no medical evidence suggesting that any of the Veteran's service-connected disabilities contributed substantially or materially to his death.  Therefore, since the evidence of record contains no suggestion of a causal link between the Veteran's death and any of his service-connected disabilities, the Board finds that the preponderance of the evidence is also against the appellant's claim of service connection for the cause of the Veteran's death on this alternative theory.

In addition to the medical evidence, the Board has considered the appellant's lay statements in forming its decision.  The Board acknowledges that the appellant is competent, even as a layperson, to attest to factual matters of which she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the appellant is competent to report that the Veteran's active military service, to include his presumed herbicide exposure and his service-connected disabilities, caused his death from carcinoma, the Board must still weigh her lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the appellant's statements concerning the etiology of the Veteran's carcinoma to be credible, since the Veteran's STRs make no reference to carcinoma, since the Veteran was first treated for this carcinoma in 2002 (more than 30 years after his separation from the active duty), and since no medical provider has linked the Veteran's carcinoma to his active military service, to include his presumed herbicide exposure and his service-connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Board sympathizes with the appellant in the loss of her husband and recognizes his many years of faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  The preponderance of evidence is simply against any connection between the Veteran's active military service, to include his herbicide exposure and his service-connected disabilities, and the cause of the Veteran's death.  Consequently, service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (2010).  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


